     EDDY HSU (BAR # 245390)
1    LAW OFFICE OF EDDY HSU
     1900 S NORFOLK ST, SUITE 350
2    SAN MATEO, CA 94403
      (650) 577-5950
3    Attorneys for Debtor(s),
4                               UNITED STATES BANKRUPTCY COURT

5                                NORTHERN DISTRICT OF CALIFORNIA
                                                Case No. 18-52601 MEH
6    In Re:
                                                     Chapter 13
7    Michael Haroutun Miroyan,
                                                     MOTION TO WITHDRAW AS COUNSEL BY
8                       Debtor(s).                   DEBTOR’S COUNSEL EDDY HSU, ESQ.;
                                                     DECLARATION IN SUPPORT
9

10
              Debtor’s Counsel, Eddy Hsu, Esq. hereby submits this Motion to Withdraw as Counsel
11
     by Debtor’s Counsel Eddy Hsu, esq:
12

13      Since filing, Debtor and his counsel’s relationship has broken down to the point where

14   irreconcilable differences exist. Debtor’s Counsel cannot effectively represent Debtor in his

15   bankruptcy and wishes to be relieved prior to the Motion for Relief from Stay hearing so that

16   Debtor can request for a continuance to find new counsel or file his own response
17                                         RELEVANT FACTS
18
        1. Debtor filed his skeleton bankruptcy petition on November 26, 2018. Since that time, all
19
              remaining schedules and a proposed Chapter 13 plan were timely filed.
20
        2. Since that time, (3) objections to confirmations have been filed (docket item 22, 28 and
21
              29). A Motion for Relief from Stay has been filed and scheduled for January 17, 2019
22
              at 10:00 a.m.. (docket item 24).
23

24

25
        3. Debtor did not appear for the 341 meeting scheduled for January 7, 2019 although
1
            Debtor’s counsel and Creditor’s Counsel both made appearances. The 341 meeting was
2

3           continued.

4    WHEREFORE, the Debtor’s Counsel prays that this Court enter the following order:

5    Debtor’s Counsel is allowed to Withdraw as attorney of record for the Debtor who will be

6    in pro per moving forward.
7

8
                                                          LAW OFFICE OF EDDY HSU
9
     Dated: January 7, 2019                               __/s/ Eddy Hsu___________________
10                                                            EDDY HSU
                                                          Attorney for Debtor
11

12                       DECLARATION IN SUPPORT BY EDDY HSU, ESQ.

13   I, EDDY HSU, file this declaration in Support of my Motion to Withdraw as Counsel. At this
14   point, Debtor and I have reached irreconcilable differences to the point where I cannot
     satisfactorily represent the Debtor in his case.
15
        1. When I filed Debtor’s skeleton bankruptcy, I had less than 1 day of interaction with him.
16
        2. Since filing, Debtor and I have several heated exchanges where Debtor has hurled insults
17
            at me from all issues including the law, my practices, my personality, and my intelligence.
18

19      3. Debtor likes to scream during our conversations and is so loud, one office manager asked

20          if I needed security called and another simply asked us to leave. Since then, I meet the

21          Debtor at outside locations where he continues to scream at me despite the public setting.

22      4. Debtor sent me an email on December 31, 2018 (New Year’s Eve) where Debtor called
23          me “condenscending,” “an idiot,” and “a moron.” This level of animosity on a non-work
24
            day demonstrates how toxic the relationship has become.
25
        5. Debtor consistently wanted me to meet with him or call him late at night, on weekends,
1
            and during my vacation to discuss “important matters” which were nothing but a rehash
2

3           of Debtor’s theories and nothing to do with his actual case.

4       6. Debtor refuses to obtain the most basic documents necessary for his case. Instead Debtor

5           produces documentation which I, as the attorney of record, did not feel could be presented

6           to Court.
7       4. I have tried several times with the Debtor to set boundaries which were always ignored.
8
        5. I presented Debtor with a substation of attorney but Debtor refused to sign because he
9
            insisted that I continue to work on his case despite our differences and his lack of
10
            confidence in me.
11
        6. I believe I should be relieved as counsel prior to the Motion for Relief from Stay so that
12
            Debtor can ask for a continuance to obtain new counsel or present his own response to
13
            the Motion. Debtor has made it clear that my approach to the Motion for Relief from
14
            Stay does not meet his satisfaction as representation.
15

16

17   I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is both true and correct. Executed this 7th day of January 7, 2019 in San Mateo,
18
     California.
19

20                                                        LAW OFFICE OF EDDY HSU

21
     Dated: January 7, 2019                               __/s/ Eddy Hsu___________________
22                                                        EDDY HSU
                                                          Attorney for Debtor
23

24

25
